Dyer, J.,
dissenting. If it be alleged in a declaration, that tlie defendant owes more iban £20 and more be demanded, and the general issue pleaded, the sum demanded then becomes the matter in dispute; — • and though the plaintiff be not able to make out more than £5 on trial, or produces a book for no more than £10 yet the challenge being for more than £20 the appeal lies. The jurisdiction of the court ought to appear from the declaration, and not to rest on such uncertain footing. In the action of book debt, the defendant has right to bring in his demand against the plaintiff, to what amount he pleases. This cause set out with a declared dispute of more than £20, and on trial, the plaintiff shows less; yet the court cannot know but that the dispute may, notwithstanding, terminate in a much larger sum, by the demand of the defendant: — Therefore, the jurisdiction, or right of appeal, must depend on the declaration and demand, and not on the trial.